Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
IN THE CLAIMS
Claim 10 (Canceled).
Claim 12 (Canceled).
Claim 15 (Canceled).
Claim 20 (Canceled).
Claim 22 (Canceled).
Claim 25 (Canceled).


ALLOWABLE SUBJECT MATTER
 Claims 8,11, 13-14, 16-19, 21, 23-24, and  26-27 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 8,11, 13-14, 16-19, 21, 23-24, and  26-27, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the support radially penetrates the outer electrode body to protrude to an inside thereof and is coupled to the inner electrode body positioned inside the outer electrode body in an electrically conductive state, and a spacer made of an electrically insulating material for supporting the outer electrode body on the support is interposed in a penetrating portion between the support and the outer electrode body " in combination with the remaining limitations of the claim 8. 
 
 	Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848